JUDGE PRYOR
deutbebd the opinion op the court.
At the September term, 1890, of the Kent on Circuit Court the appellee recovered a judgment, based on a verdict, of fifteen thousand dollars for damages on account of personal injuries sustained by him and caused, as is alleged, by the negligence of the appellant, the Kentucky Central Railway Company.
The appellee, on the 7th of August, 1889, at the instance of Mrs. Spotts, who lived at Eighth and "Washington streets, in the city of Covington, had gone to purchase bread at the grocery of one Linn, located at the southwest corner of Ninth and Washington streets. Where Ninth street intersects Washington street there are three separate railway tracks laid on the last named street. One of the tracks belonged to the Chesapeake & Ohio road and the two remaining tracks to the appellant, lying west of the Chesapeake & Ohio track. The appellant had a switch on its tracks, the south end of' it being, as the proof shows, about one hundred feet from Ninth street. At the time of the injury the appellee (a boy) was about thirteen years of age and was temporarily residing with his uncle, T)r. Kearns, and after he had purchased the bread, in order to reach his uncle’s house or that of Mrs. Spotts who had sent him on the errand, he had to cross Washington street. The Chesapeake & Ohio track was west of the tracks of the appellant; and after he had crossed the Chesapeake & Ohio *453track, while standing between that track and the tracks of the appellant, he was struck by the cars of the appellant, knocked down and both legs mashed to a pulp from his feet beyond each knee. Surgeons were at once sent for and both legs amputated above the knee. It is shown by the testimony, and in nowise contradicted, that the place where the injury occurred on these two streets is in' the central part of the city with regard to population, and was used and passed over by its citizens as much as any of the other streets. Both the appellee and the appellant had the right to the use of the street, with the duty on the part of the appellee to exercise such ordinary care and caution as pertains to one of his age to avoid coming in contact with the cars, and on the part of the railway company to use the highest degree of care in order to prevent injuring those who were using the street in passing, either on foot or in vehicles. Such a high degree of care must necessarily attach to every railway company when operating its cars on the streets of a densely populated city, and where the travel otherwise than on the cars of the company is as constant as is usual on such streets. The character of the highway and the travel upon it often determines the degree of care to be exercised by both the company and the party injured. A greater degree of care must be exercised by the company when running its cars on a public street than is required to be exercised at the ordinary crossings in the country; and where there are three railroad tracks on a principal street constantly used, as is "shown in this case, extraordinary care must he shown on the part of the railroad company before it can be exempted from liability for injury of those who have the same right to use the streets that the *454company has. It is true the.party injured may be guilty of such contributory neglect as to prevent a recovery, and his failure to exercise such care as an ordinarily prudent man would exercise under the circumstances may often be interposed as a defense.
Whether any such defense existed in this case will be first considered. The train of the appellant was made up of the engine and six cars; the train or engine was running backward, and was pushing in advance of it two gondola cars and pulling four box cars; the train was going north, and the purpose was to make a running switch; that is, they were to place the four box cars on another track without stopping the engine or train. While the train was in fact going north, the head of the engine, or the front part, was south. There were on the train at the time of the accident five employes. The engineer and firemen -were in the cab of the engine. O’Donnell, the fireman, was on the front part of the engine; that is, between the engine and the box cars that the engine was pulling, and was there for the purpose oí separating the box cars from the engine when the signal was given. One of the brakemen was on top of the box cars, and another brakeman setting the switch, or preparing to do so. There was no one on either of the gondola cars that were being pushed north to give warning to those on the street, or those crossing it, of the train’s approach, and no watchman stationed at the crossing for that purpose. We shall assume that the bell was ringing to give notice to the passengers of the train’s approach; employes on the train so state, and there is no reason for discrediting them. When the time arrived for detaching the box cars the signal was.given, and the engine, as the *455testimony conduces to show, increasing its speed to get out of the way of the detached cars; and the boy, being .alarmed by the cry of some one as to his danger, stepped back near the track of the appellant and was struck by the car in front that was -being pushed north, and mangled as already stated. He had crossed the Chesapeake & Ohio track on his way with his bread-, and while standing at or near the place of the injury a train passed south on the track he had the moment before crossed, so there was a train going south that he had managed to escape, and one backing north at the same time, but on a different track, that inflicted the injury; and it seems to us it would have been difficult for one more prudent and careful by reason of his advanced years to have heard the ringing of a bell with these trains under headway, or to have discovered that the engine fronting the- south. was really going north and pushing the gondolas before it.
It is said that the little fellow was picking up pebbles from the street and examining them, and perhaps he was, but that his life was in peril from the time he undertook to cross the tracks of these roads is manifest, and one of mature years would. probably have met with the same fate. But whether so or not, if there had been a watchman at the crossing, or even a brakeman on the far end of the gondolas, that was at least sixty feet from the engine, this accident would have been avoided. It is true the employes, when they discovered the danger, used every effort within their power to avoid the injury, even to the sacrifice of their own lives; and it may be said that the company, by reason of its neglect in not having watchmen at these crossings, or in making running *456or flying switches in the streets of a densely populated city, is the cause of this injury, and not those who, perhaps, exercised all the caution they could exercise with the employes assigned to this train.
It is an improper use of the streets of a city to so use them by railroad tracks and trains as to prevent the use of the streets for ordinary business purposes, or to use the streets for the purpose of making wild switching that must necessarily endanger the lives of those who are compelled to cross or use them. The elementary books establish the doctrine that it is 'negligence per se on the part of a railroad company to use a running switch in a populous town or city. “ The construction and use of a running switch on a highway in the midst of a populous town or village is of itself an act of gross and criminal negligence on the part of the company.” (Shearman & Redfield on Negligence, 3d ed., sec. 446; Ky. & Ind. Bridge Co. v. Krieger, 93 Ky., 243.)
In the case of the Illinois Central Railroad Company v. Bache’s Adms’r, reported in 55 Ill., 379, it was held that where a running or flying switch was used in 'a populous part of a city of ten or twelve thousand inhabitants, at a crossing or along an alley used by the public, and the cars thrown upon the side track having a momentum of five miles an hour, from which an injury occurred, the company was guilty of a high degree of negligence, and the fact that signals of alarm were given from the engine employed in the switching, intended for those crossing the track, afforded no excuse. In this case the engine, with the cars attached, caused the injury, and the decided weight of the testimony is that it resulted in the effort to avoid the detached cars and to make the switch*457ing successful. The momentum of the engine, as shown by the plaintiff’’s testimony, was, after it was detached, eight or ten miles an hour, and from that of the defendant five or six miles an hour, the witnesses for the latter stating that the speed slightly increased when the signal was given. Here, then, was the highest degree of neglect on the part of the company and ordinary neglect on the part of the injured boy, the one scarcely in a condition to judge of his danger, and the other not even exercising ordinary care,' when, from the facts, the highest degree of care was required. If railroad compaiiies are permitted to use the streets of a town or city, others who .have the right to use them can require that the utmost care shall be used to secure the safety of their persons. This degree of care is rendered necessary by reason of the danger to-which persons are exposed who are compelled to use the streets in common with the railway companies.
This rule does not dispense with the duty on the part of one crossing or using the street to use ordinarjs care and prudence for his own safety, and if he fails to do this and is guilty of gross neglect, as well as the party injuring him, and but for which the accident, would not have happened, he can not recover. (Ferguson v. Wisconsin Central Road, 63 Wis., 145.) We have been referred to no authority by counsel in which a recovery has been denied upon such a state of case as this, or in cases where the facts conduce to show such gross neglect on the part of' the company. The neglect consists, first, in the company making flying switches in the street; second, in not having a brakeman or some other employe on the front gondola ; and, lastly, in not having a watchman at a crossing used, to use the language of a witness, as much by the *458people in passing as any other part of the city, with a population of thirty thousand.
It is contended by counsel for the appellee that the instructions form no part of the record. After the verdict a motion for a new trial was made within the three days, as provided by section 342 of the Code; that motion was heard and overruled by the court. The appellant then moved to set aside the order overruling the motion, to enable it to file other grounds, and that motion prevailed -over the objections of counsel for the appellee. Section 343 of the Code provides that the motion must be by written grounds filed at the time of making the motion, and section 342 provides that it must be done within three days after the verdict, unless unavoidably prevented, making as an exception the cause mentioned in subsection 7 of section 340. By an amendment, where there is a special verdict, the grounds must he filed within three days after the judgment on the special finding. The object of requiring the motion to be made within the three days is to enable the court to render a judgment without delay, and when the facts and questions of law áre fresh in the minds of court and counsel; and it is the evident meaning and purpose of the Code to close the door to any other motion for a new trial upon any other grounds than the exceptions made, unless unavoidably prevented. Such, too, is a safe construction of this provision of the Code; for if motions are permitted to be renewed from day to day during the term, the time of the court would be consumed in hearing motions for new trials, for amendments would likely be allowed whenever the minds of counsel suggested some additional reason for another hearing. This court, in Houston v. Kidwell, 83 Ky., 301, adjudged *459that additional grounds might be filed after the three days, but was careful to say that such additional grounds must be filed before the motion for a new trial was disposed of; and. this construction was given with some doubt.
It is true the court may, as a general rule, set aside orders made during the same term at which they were entered, and, under this well-recognized rule of practice, may set aside the order refusing a new trial and grant ■one; but to permit counsel, after the motion has been overruled, to file other grounds, is in violation of the spirit and meaning of the Code. Counsel realized, doubtless, that the instructions given by the court were more favorable to the appellant than the law authorized, as the •employes were confined to the exercise of ordinary care and required only to give warning of the train’s approach by bell or whistle, when neither, if shown to have been given, would have exempted the company from responsibility. The court also in effect said to the jury that if the appellee was guilty of negligence he could not recover, if but for the negligence the injury would not have been sustained, unless the appellant became aware of the danger, and by the exercise of ordinary care could have avoided the injury. This boy was only required to exercise that degree of care that an ordinarily prudent child of his age would have exercised, and if he exposed himself to danger in such a manner as that the injury could not be avoided by the defendant by the exercise of the proper care to prevent it, no recovery should be had; but if the' child was on the street or crossing, where it had the right to be, and was injured by reason of the gross neglect of the defendant, although guilty himself of ordinary neglect, looking to one of his age and inexperience, a recovery *460must necessarily follow. So the instructions could-not be complained of if in the record.
There were some objections made to the action of the court during the progress of the trial that will not be considered, as there was no abuse of discretion and no harm resulting from such action.
The appellant offered to prove by a witness that at the time the legs of the appellee were amputated, Dr. Kearns, uncle of the plaintiff, said, “ he had often warned plaintiff" to quit playing on the railway tracks at the place where the accident happened.” This offer was refused for two reasons. Dr. Kearns could himself have testified, and, besides, it was incompetent. The boy was then under the influence of morphine, and, if not, it was incompetent, as it could not have affected the result and in nowise lessened the care to be exercised by the appellant, or increased that to be exercised by the appellee.
A witness was asked, on cross-examination by defendant’s counsel, if he did not then have a controversy with the defendant, or was hostile to it,*and when re-examined by the plaintiff’s counsel was asked if he had not recovered a judgment for $12,500. The question was objected to and the court refused to allow the witness to answer, and thereupon counsel for the defense moved to set aside the swearing of the jury, and the motion-was overruled. The court, it seems to us, fully protected the rights of the defense in requiring the witness not to answer.
There was an objection and an exception taken to the action of the court in refusing to send the jury to view the premises at a particular time during the trial and before the testimony closed. The court refused to do this, but at the close of the testimony sent the jury to *461view the premises. The place of the injury had been fully described by the witnesses; no misconduct is alleged to have taken place on the part of the jury ; facts constituting the neglect have been clearly established, and we perceive no reason for reversing the cause on that ground.
Some affidavits were filed showing the importance of other testimony, discovered after the trial had closed, and it appearing that these witnesses had been previously summoned, except one, who was an employe of the company, the court refused to open the case. There was no error in this regard.
The judgment is affirmed.